Citation Nr: 1341810	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-30 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial increase rating evaluation for right foot posterior tibial tendonitis (right tibial tendonitis) with osteoarthritis, in excess of 10 percent.

2.  Entitlement to an increase rating evaluation for bilateral pes plantus with plantar fasciitis and right heel spur (bilateral pes plantus), currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1987 to December 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Board notes that the Veteran was initially represented by the Military Order of the Purple Heart, but she changed representation to the Georgia Department of Veterans Services in February 2011.  The appropriate VA forms are associated with the claims file and the Board acknowledges this change.
 
As will be discussed below, the RO issued a rating decision in March 2010 which granted service connection for the Veteran's right tibial tendonitis and her bilateral pes plantus.  The Veteran subsequently filed a notice of disagreement for her right tibial tendonitis claim, however, in November 2011, the Veteran filed a VA Form 9, which referred to her heel spurs.  This VA Form 9 may be interpreted as a notice of disagreement for the Veteran's bilateral pes plantus claim.  Further, in August 2012, the Veteran submitted a clarifying statement stating that she was indeed seeking an increase rating for both her right tibial tendonitis and her bilateral pes plantus claims.  However, the RO did not issue a statement of the case addressing the Veteran's bilateral pes plantus claim, and the Board is required to remand, rather than refer, this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Review of the record shows that a remand is necessary for further development.  The Veteran's VA medical records reveal that the Veteran was seen in August 2012 for her foot disorders.  At that time, her doctor ordered magnetic resonance imaging (MRI) and recommended a follow up appointment; these records are not associated with the claims file.  The Board notes that during the Veteran's December 2011 VA examination, the examiner reviewed a November 2007 MRI for the examination report.  The Veteran has claimed a worsening of symptoms since that time.  The VA examination report also noted that in advanced cases, the injury may progress from tendonitis to a full or partial tear of the tendon.  As such, the most recent MRI and medical records should be obtained. 

Additionally, the RO issued a rating decision in March 2010, which granted service connection for the Veteran's right tibial tendonitis and her bilateral pes plantus.  The Veteran subsequently filed a notice of disagreement with regard to her right tibial tendon disorder claim.  However, in November 2011, the Veteran filed a VA Form 9, which also referenced her heel spurs.  In August 2012, the Veteran submitted a clarification statement, upon request of the RO, stating that she was seeking an increase rating for her right tibial tendonitis claim and her bilateral pes plantus claim.  An SOC has not been issued in her bilateral pes plantus claim.  Under these circumstances, a remand is necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her right tibial tendonitis disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded an appropriate VA examination to determine the current severity and manifestation of the Veteran's right tibial tendonitis disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  The examiner should conduct any indicated evaluations, studies, and tests.   

The examiner should opine as to the current severity and manifestation of the Veteran's disorder.  Clearly opining as to what symptoms are due to the Veteran's right tibial tendonitis versus other right foot disorders that may be present would be helpful.    

All opinions expressed should be accompanied by supporting rationale.

3.  The RO/AMC should then issue a statement of the case addressing the issue of entitlement to a higher evaluation for bilateral pes plantus with plantar fasciitis and right heel spur.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

